Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/08/2022:
Amendments of Claims 15, 16 and 26 are acknowledged.
New Claim 37 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 to 37 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2012/0125650) in view of Best (US 5213167).
Regarding Claims 15 and 37:
Koch discloses a hand-held power tool comprising: a tool holder for holding a chiseling tool (Figure 1, Hammer drill 1, toolholder 2 and tool 9); a guide tube having an interior (Figure 2, sleeve 26); a striking mechanism including a striking body moved on a longitudinal axis for exerting strikes on the tool in an impacting direction, the striking body moving in the interior of the guide tube (Figure 2, Striking element 16); a damper contacting the striker body to stop the striking body, the damper including a ring situated circumferentially around the longitudinal axis, the ring being located within the interior of guide tube (Figure 2, paragraph 25, damper 20 including damping ring 28 located in the interior of sleeve 16).
Koch does not disclose a ring made up of a plurality of elastic beads.
Best teaches a damping ring made of a plurality of elastic beads situated circumferentially around the longitudinal axis the plurality of beads including larger beads and smaller beads, the larger beads being larger than the smaller beads and wherein the larger beads are of identical size and the smaller beads are of a different identical size (Figure 5, Balls 13 will be considered the larger beads and, lacking any additional limitation, the not numbered links between balls 13 will be considered the smaller beads, note that the smaller beads and the larger beads are all of the same size respectively) as an alternative to obtain an effective vibration isolator.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Koch the teachings of Best and have the damping ring made up of a plurality of elastic beads situated circumferentially around the longitudinal axis as an alternative way to provide vibration dampening during the operation of the hammer drill.

Regarding Claim 16:
The modified invention of Koch discloses that the beads each include a first front side pointing in the impacting direction and a second front side pointing against the impacting direction (Figure 2, the beads would occupy the position of ring 28), at least one of the first and second front sides being inclined “circumferentially” in relation to a plane perpendicular to the longitudinal axis (Figure 4, since the balls are curved they include surfaces on both sides that are inclined in reference to a plane perpendicular to the longitudinal axis).

Regarding Claims 17 and 18:
The modified invention of Koch discloses that the one front side is inclined, ellipsoidal and convexly curved (Figure 2, the compressed balls will have an ellipsoidal shape against disk 52 and are convexly curved).

Regarding Claims 19 and 20:
The modified invention of Koch discloses that the beads are spherical before compression and spheroidal once compressed (Best, Figure 4, column 3, lines 49 and 50, the balls are a spheroid once installed and compressed).

Regarding Claim 21:
The modified invention of Koch discloses that the centers of gravity of adjacent beads in the circumferential direction are situated at a distance and the one front side is inclined and has a radius of curvature along the circumferential direction around the longitudinal axis, the radius of curvature being between 25% and 100% of the distance (Since no irregularities are disclosed for the balls 13 of Figure 5 of Best it can be considered that the center of gravity coincides with the geometrical center, before being compressed the radius of curvature is the same anywhere on the surface of the ball. The distance between the centers of gravity of adjacent beads would be twice the mentioned radius plus the length of the element that joins the adjacent balls that seems very small compared with the radius of the balls, so the radius of the balls would be a little below 50% of the distance between the centers of gravity of adjacent balls 13).

Regarding Claim 22:
The modified invention of Koch discloses that under a force effect of the striking body on the damper, a contact surface of one of the first and second front sides rests indirectly or directly on the machine housing and another contact surface of the other of the first and second front sides rests indirectly or directly on the striking body (Figure 2, damper ring 28 rests on cylinder 26, which can be considered indirectly resting on the housing and when hit with the striking element 16 will contact it indirectly by metal disk 52), the contact surface or the other contact surface increasing with increasing force effect (Figure 2, the damper ring being resilient the compression force applied by the striking element during operation will deform it increasing the area of contact).  

Regarding Claim 23:
The modified invention of Koch discloses that the damper compresses by a spring deflection under the force effect and the contact surface or the other contact surface increases at least proportionally to the spring deflection (The damper ring 26 of Koch is elastic even before being modified by Best, so the contact surface increases as it is compressed) and is concavely curved (The surface between consecutive balls will be concavely curved).  

Regarding Claim 24:
The modified invention of Koch discloses that a center of the first front side and a second center of the second front side are located on an axis parallel to the longitudinal axis (Figure 2, considering 28 as one of the balls, the center of the first front side pointing in the impacting direction and a center the second front side pointing against the impacting direction are located on an axis parallel to the longitudinal axis of the striking element 16).  

Regarding Claims 25 and 26:
The modified invention of Koch discloses that in the case of at least one of the beads, and with regard to cross sections in all planes containing the longitudinal axis, one cross section is maximal and one cross 
section is minimal, the surface area of the minimal cross section being between 20% and 50% of the surface area of the maximal cross section.  
As discussed on Claim 15 above, the damper 26 is replaced by the beaded ring of Best, represented in the Figure 5 of Best:


    PNG
    media_image1.png
    625
    941
    media_image1.png
    Greyscale

A plane AA’ would provide cross sections of beads that correspond to the maximal cross section. 
Another plane BB’ would provide cross sections of the beads that are smaller than provided by the plane AA’. Adjusting the angle between AA’ and BB’ would provide cross sections on the desired range.
Also, any cross section “smaller” that the maximal and could be projected inside the maximal cross section on a cylindrical projection.

Regarding Claim 27:
The modified invention of Koch discloses that in the case of at least one of the beads, with regard to cross sections in all planes containing the longitudinal axis, one cross section is maximal and one cross section is minimal, and in a projection along the circumferential direction of the minimal cross section on the maximal cross section, the minimal cross section is located within the maximal cross section and a ring-shaped closed section of the maximal cross section is located outside the minimal cross section.  
Considering the cross sections obtained in the figure above:

    PNG
    media_image2.png
    664
    605
    media_image2.png
    Greyscale

As indicated the Maximal cross section would correspond to the plane AA’, and using a plane BB’ at an angle such that both sections correspond to the same ball to obtain a Minimal cross section. Both sections can be overlapped matching the centers and a ring-shaped closed section of the maximal cross section is obtained and it will be located outside the minimal cross section that was formed.

Regarding Claims 28 and 29:
The modified invention of Koch discloses a machine housing, the damper including a stationary seat in the machine housing, the ring resting with one front side along the longitudinal axis on the stationary seat with a front end side of the ring on the seat against the impacting direction (Figure 2, damper 28 includes a stationary seat on sleeve 26, which can be considered part of the housing, damper 28 rests with one front side along the longitudinal axis on the stationary seat).

Regarding Claim 30:
The modified invention of Koch discloses that the damper further includes a protective disk movable with respect to the guide tube, the protective disk situated between a rear end side of the ring and an anvil (Figure 2, Disk 52 will be considered the protective ring and surface 55 of striker 16 will be considered an anvil).

Regarding Claims 31 and 33:
The modified invention of Koch discloses that the protective disk overlaps in a radial direction with a ring-shaped shoulder of the striking body (Figure 2, Ring 52 overlaps the shoulder of striker 16).  

Regarding Claim 32:
The modified invention of Koch discloses that the protective disk does not overlap in the radial direction with an impacting surface of the striking body (Figure 2, considering the ends of striker 16 “impacting surfaces”, disk 52 does not overlap them). 
 
Regarding Claim 34:
The modified invention of Koch discloses that an internal diameter of the damper is larger than a diameter of the striking body at an impacting surface and smaller than a diameter of the striking body at the ring- shaped shoulder (Figure 2, considering the ends of striker 16 “impacting surfaces”, the internal diameter of the damper is larger than the diameter of the impacting surfaces but smaller than the shoulder diameter). 



Regarding Claims 35 and 36:
The modified invention of Koch discloses that the damper includes a seat and a protective disk, the ring being between the protective disk and the seat and both located within the interior of guide tube.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Surely the amendment of Claims 16 and 36 overcome the 112(b) rejections and the amendment of Claim 15 overcomes the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2007/0034398) of claims 15, 16, 18, 21, 24, 35 and 36; but note that the “beads” of Claim 15 are not given any particular shape so still a rejection under Koch (US 2012/0125650) in view of Best (US 5213167 is still valid. Also, note that alternatively a rejection could be made under Thiry (US 2468901), that also discloses a damping ring made of a plurality of elastic beads situated circumferentially around the longitudinal axis the plurality of beads including larger beads and smaller beads, the larger beads being larger than the smaller beads and wherein the larger beads are of identical size and the smaller beads are of a different identical size as can be seen on Figure 3.

    PNG
    media_image3.png
    173
    172
    media_image3.png
    Greyscale


The Examiner wonders if the Applicant is Claiming the embodiment of Figures 7 to 9, paragraph 52 of the specification which mentions identical spherical larger beads 35 and identical spherical smaller beads 58 directly joined to each other; if so just adding this limitation to Claim 15 would overcome any reference on the record.
The Examiner is surely open to an interview to discuss this or any subject at the convenience of the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731